      Case 1:19-cv-03219-SMJ     ECF No. 68   filed 03/17/21   PageID.336 Page 1 of 2



                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Mar 17, 2021
                                                                       SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     ELIZABETH JACKSON,                        No. 1:19-cv-03219-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     PACIFIC NORTHWEST
8    UNIVERSITY OF HEALTH
     SCIENCES, a Washington public
9    benefit corporation,

10                            Defendant.

11

12         On March 16, 2021, the parties filed a stipulated dismissal, ECF No. 67.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulated Motion to Dismiss, ECF No. 67, is

16               GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
       Case 1:19-cv-03219-SMJ     ECF No. 68   filed 03/17/21   PageID.337 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 17th day of March 2021.

5
                        __________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
